705 S.E.2d 742 (2011)
STATE
v.
Brian Keith PERRY.
No. 30P11-1.
Supreme Court of North Carolina.
February 3, 2011.
Brenda E. Menard, Assistant Attorney General, for State of North Carolina.
Brian Keith Perry, Marion, for Perry, Brian Keith.
Rex Gore, District Attorney, for State.
The following order has been entered on the motion filed on the 18th of January 2011 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 3rd of February 2011."